Citation Nr: 0948400	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-02 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral bunions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied service connection for 
bilateral bunions.

This matter was previously remanded by the Board in July 2009 
to accommodate the Veteran's request for a Travel Board 
hearing.  The Veteran subsequently testified via a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in November 2009.  A transcript of that 
hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary in order to fully and 
fairly adjudicate the Veteran's claim.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).


During her November 2009 hearing, the Veteran testified that 
she received treatment for her bunions from a private 
physician (Dr. Smart) and a private podiatrist during the 
early part of 2003, prior to her discharge from service.  She 
said she was told that the severity of her bunions would most 
likely result in the need for surgery.  She also expressed 
her belief that the Navy had obtained copies of those records 
and had associated them with her claims file.  Records from 
these physicians (Dr. Smart and the podiatrist) are not, 
however, presently associated with the claims file or within 
the Veteran's service treatment records.  

Given the probative value of these private treatment records 
and the Veteran's credible testimony regarding her belief 
that those records had been obtained and included in her 
service treatment records, the Board finds that the Veteran 
should be provided the opportunity submit the records 
pertaining to her purported in-service treatment for bunions.  
VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In light of VA's 
duty to assist and the Veteran's testimony, the matter should 
be remanded so that the outstanding private records noted 
above can be associated with the claims file.

The Veteran was also afforded a VA examination in March 2009.  
The claims file was available and reviewed by the examiner.  
The Veteran reported seeing a private physician for her 
bunions, but there is no indication in the examination report 
that the Veteran provided a time period for this treatment.  
After review of the claims file and examination of the 
Veteran, the examiner concluded that the Veteran's current 
bunions were less likely than not related to service.  
However, if the private treatment records discussed above are 
associated with the claims file, the matter should also be 
returned to the examiner for a supplemental opinion regarding 
the etiology of the Veteran's bunions, as the high probative 
value of these records may better inform the examiner's 
opinion.




Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide 
records of any treatment she received for 
her bunions from private physicians during 
service, or that she provide information 
sufficient for VA to identify and request 
such records on her behalf, including the 
name and address of the physicians she 
visited, as well as the dates of her 
treatment.  If the physicians holding such 
records require a signed release, the 
AMC/RO should secure such from the 
Veteran. All attempts to obtain these 
records should be documented in the claims 
file.  If the search for such records has 
negative results, the AMC/RO should notify 
the Veteran and place a statement to that 
effect in the Veteran's claims file.

2. If, and only if, the above-referenced 
records are obtained and associated with 
the claims file, the AMC/RO should then 
request a supplemental opinion from the VA 
examiner who conducted the Veteran's March 
2009 VA examination.  The examiner should 
review the file, particularly any private 
records of treatment for bunions during 
service, as well as a copy of this remand, 
and provide a supplemental opinion as to 
whether it is at least as likely as not 
that any bunions experienced during 
service are related to the Veteran's 
current bunions.

The examiner should review the entire 
record prior to formulating an opinion, 
and provide a complete rationale for all 
opinions offered.  A notation to the 
effect that the claims file was reviewed 
should be included in the report.  If the 
examiner is unable to render an opinion as 
to the etiology, he should so state and 
indicate the reasons.

If the VA examiner is not available, the 
Veteran should be scheduled for another 
examination to determine the nature and 
etiology of her bilateral bunions.  All 
indicated tests and studies should be 
accomplished, and the examiner should 
comply with the instructions above, to 
include an opinion as to whether it is at 
least as likely as not that the Veteran's 
current bunions had their onset in or are 
otherwise related to service.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on her claim.

4.  Following completion of the foregoing, 
the AMC/RO must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the 
AMC/RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2008).

5.  After the requested development has 
been completed, the AMC/RO should 
readjudicate the merits of the claim based 
on all the evidence of record, including 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
Veteran and her representative should be 
furnished an SSOC and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


